Bleckley, Chief Justice.
This case was argued with that of Ennehing Bros. vs. Clay, just decided, and is ruled by it. The affidavit verifying the petition for attachment was made by the plaintiffs’ attorney, and stated that “ the facts contained in the foregoing petition are true as far as they depend on his *601own information and belief, and so far as his information is derived from others he believes them to be true, from information derived on the trial of said matter; and that as to the amount of indebtedness charged to be due by Dickson & Yigal to the petitioner, the same is'due to the best of his knowledge and belief.”
The marginal order of the j udge was slightly, though, we think, not substantially different from that in the other case. Its terms are recited in the head-note. We consider that this attachment has all the infirmities which beset the other, and that the order dismissing the levy on the claimant’s motion was properly granted.
Judgment affirmed.